United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 20-5342                                                September Term, 2020
                                                                      1:20-cv-02430-UNA
                                                       Filed On: March 3, 2021
Joseph Crussiah,
            Appellant

       v.

United States of America,
             Appellee

            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

       BEFORE:       Tatel and Millett, Circuit Judges, and Sentelle, Senior Circuit Judge

                                    JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the brief filed by appellant. See Fed. R. App. P.
34(a)(2); D.C. Cir. Rule 34(j). It is

        ORDERED AND ADJUDGED that the district court’s order filed September 9,
2020, be affirmed. The district court properly dismissed the complaint as frivolous. See
28 U.S.C. § 1915(e)(2)(B); Decatur Liquors, Inc. v. District of Columbia, 478 F.3d 360,
363 (D.C. Cir. 2007) (federal courts lack subject matter jurisdiction over “obviously
frivolous” claims).

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam

                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk